Title: [Diary entry: 19 March 1786]
From: Washington, George
To: 

 Sunday 19th. Thermometer at 46 in the morning—50 at Noon & 46 at Night. Wind moderate in the forenoon, and the morning exceedingly pleasant; but blowing fresh from the Eastward after twelve o’clock. It lowered in the afternoon and threatned an unfavourable change. A Gentleman calling himself the Count de Cheiza D’arteignan Officer of the French Guards came here to dinner; but bringing no letters of introduction, nor any authentic testemonials of his being either; I was at a loss how to receive, or treat him. He stayed dinner and the evening. Mr. Charton went away after dinner.